
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5717
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Rules and
			 Administration
		
		AN ACT
		To authorize the Board of Regents of the
		  Smithsonian Institution to plan, design, and construct a facility and to enter
		  into agreements relating to education programs at the National Zoological Park
		  facility in Front Royal, Virginia, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Smithsonian Conservation Biology
			 Institute Enhancement Act.
		2.Facility for research
			 and educational programs
			(a)In
			 generalThe Board of Regents
			 of the Smithsonian Institution is authorized to plan, design, and construct a
			 facility on National Zoological Park property in Front Royal, Virginia for the
			 purpose of conducting research and educational programs.
			(b)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out subsection (a)—
				(1)$1,000,000 for
			 each of fiscal years 2010 and 2011; and
				(2)$3,000,000 in the
			 aggregate for all succeeding fiscal years.
				3.Agreements for
			 housing and other services
			(a)In
			 generalThe Board of Regents
			 of the Smithsonian Institution is authorized to enter into agreements for the
			 provision of housing and other services to the participants in the programs
			 referenced in section 2.
			(b)CostsThe housing and other services described in
			 subsection (a) shall be provided at no cost to the Smithsonian
			 Institution.
			4.Animal holding
			 facilityThe Board of Regents
			 of the Smithsonian Institution is authorized to plan, design, and construct
			 animal holding and related program facilities on National Zoological Park
			 property in Front Royal, Virginia, to be funded from nonfederal sources.
		
	
		
			Passed the House of
			 Representatives September 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
